UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For March 23, 2016 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . 23 March 2016 Amec Foster Wheeler plc (the 'Company') Publication of Annual Report and Accounts 2015 and Notice of Annual General Meeting 2016 The Company announced its annual results on 10 March 2016 in accordance with the financial reporting obligations of the Disclosure and Transparency Rules. The Company has today published the following documents: Annual Report and Accounts 2015 Notice of Annual General Meeting 2016 Form of Proxy 2016 In compliance with Listing Rule 9.6.1R the documents listed above have been submitted to the UK Listing Authority via the National Storage Mechanism and will shortly be available for inspection at www.morningstar.co.uk/uk/NSM. In addition, the Company's Annual Report on Form 20-F for the year ended 31 December 2015 will be filed with the US Securities and Exchange Commission today. The above documents will also be publicly available on the Company's website at amecfw.com. Shareholders can receive a hard copy of the Company's audited financial statements free of charge on request by writing to our registered office or by contacting us on +1 Contacts: Julian Walker (media) Rupert Green (investors) + 44 (0)20 7429 7500 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: 23March 2016 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
